Citation Nr: 0511124	
Decision Date: 04/19/05    Archive Date: 04/27/05	

DOCKET NO.  04-11 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (VA) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
claimed as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1971 to June 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 decision of the VARO 
in Detroit, Michigan, that denied entitlement to service 
connection for diabetes mellitus. 

The Board notes that a review of the evidence of record 
discloses that in a June 2004 rating decision, service 
connection for chloracne was denied.  The veteran was 
informed of the determination by communication dated June 7, 
2004.  The record does not reveal that the veteran has 
expressed dissatisfaction with the June 2004 denial action.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the claim has been obtained by the 
RO.  

2.  The veteran served a part of his active duty in Korea; he 
did not serve it in Vietnam, and exposure to Agent Orange has 
not been shown.

3.  Diabetes mellitus was not evident during service or for 
many years thereafter.  It is not shown to be the result of 
an inservice event.  


CONCLUSION OF LAW

Diabetes mellitus was neither incurred in nor aggravated by 
the veteran's active service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5116 (West 2002) redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinions necessary, and includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to notify a claimant of the evidence needed to 
substantiate a claim, of what evidence he is responsible for 
obtaining, and of what evidence VA will undertake to obtain.  
38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
Inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).

In correspondence dated in October 2003, the RO provided 
notice as to what evidence the veteran was responsible for, 
and what evidence VA would undertake to obtain.  In the March 
2004 statement of the case, the RO informed the veteran of 
what the evidence needed to show in order to substantiate his 
claim.

In addition, it was noted in Pelegrini, that the majority 
expressed the view that a claimant was entitled to VCAA 
notice prior to initial adjudication of the claim.  In this 
case, the veteran received VCAA notice prior to the initial 
adjudication of the claim for service connection.  Based on 
the above, the Board concludes that the veteran has been 
amply and correctly informed of what is required of him and 
of VA in connection with his claim in compliance with the 
VCAA.  

As for the duty to assist, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for VA benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The law provides that 
the assistance provided by VA shall include providing a 
medical examination or obtaining a medical opinion where such 
an examination or opinion is necessary to make a decision on 
the claim.

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate a claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The record contains private and VA 
medical records.  The veteran was accorded a comprehensive 
diabetes mellitus examination by VA in February 2004.  The 
Board is unaware of any outstanding evidence or information.  
Accordingly, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and its 
implementing regulations.

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a preexisting 
injury or disease during such service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309, will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than one listed in 38 C.F.R. § 3.309(a) will be 
considered chronic.  38 U.S.C.A. §§ 1112, 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

A veteran who, during active military, naval or air service, 
served in the Republic of Vietnam during the Vietnam Era 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§§ 3.307, 3.309.

The last date on which a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam Era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore, and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, diabetes mellitus shall be 
service connected if the requirements of § 3.307(a)(6) are 
met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).

Diabetes mellitus is subject to the presumption in 38 C.F.R. 
§ 3.309(e) if it becomes manifest to a degree of 10 percent 
or more at any time after service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Analysis

Service department records show some use of Agent Orange in 
parts of Korea during 1968 and 1969.  They do not show the 
use of Agent Orange or similar herbicides thereafter.  Thus, 
the evidence is against a finding that the veteran was 
exposed to direct spraying of Agent Orange.

The veteran has submitted pictures that he states show him at 
firebases and outposts inside the Demilitarized Zone in 
Korea.  He states the pictures are without signs of 
vegetation.  He argues the U.S. Military was using herbicide 
agents until 1975.  He asserts that a review of his service 
medical records shows that he developed chloracne between his 
eye and ear and received treatment while in Korea.  

A review of the contemporaneous evidence of record reflects 
that he was seen by a service department dermatologist in 
November 1972.  At that time he gave a six-month history of 
hair loss of the left temple.  A specimen was biopsied and 
showed a benign dermal proliferation of the nerve cells.  
There was no indication of the presence of chloracne.  

When he was seen by VA for examination in July 1973 shortly 
after discharge from service, there was an annular area of 
hair loss at the left temple in the sideburn.  There was a 
small lesion and there were two small pits as in acne or 
chickenpox scarring and this was noted as probably accounting 
for the hair loss.  Service connection was assigned for post 
inflammatory scarring from alopecia of the left temple, rated 
as noncompensably disabling, and for verruca of the third 
finger of the right hand, also evaluated as noncompensably 
disabling.

The post service medical evidence reflects that the veteran 
was given a diagnosis of diabetes mellitus in 2001.  The 
examination resulted in assessments of:  Diabetes mellitus, 
type 2, diet controlled; and mild peripheral neuropathy of 
the lower extremities, likely secondary to diabetes.  The 
examination report was without notation of any connection 
between the diabetes and the veteran's military service many 
years earlier.

The Board notes that, as a layperson, the veteran himself is 
not competent to say that diabetes mellitus was caused by any 
residual Agent Orange in the environment after its use had 
been stopped.  An opinion on this matter would require 
scientific knowledge as to the residuals of Agent Orange in 
the veteran's environment in Korea, and medical knowledge of 
the likelihood that such residual exposure could cause 
diabetes mellitus.  Since the veteran did not serve in 
Vietnam, or in Korea during the period when Agent Orange was 
used, he does not qualify for presumptive service connection 
for diabetes mellitus.  As no other connection between 
current diabetes and service is shown, service connection is 
denied.


ORDER

Entitlement to service connection for diabetes mellitus 
secondary to herbicide exposure is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


